MR. CHIEF JUSTICE HASWELL,
dissenting.
I respectfully dissent from the majority opinion. I am unable to approve the majority’s statutory construction of Section 40-8-111(1), MCA.
The statute provides in pertinent part:
“(1) An adoption of a child may be decreed . . .
“(v) if it is proven to the satisfaction of the court that the father ... if able, has not contributed to the support of the child during a period of one year before the filing of a petition for adoption; . . .”
Here the petition was filed on the same day that the natural father contributed $100 to the support of the minor child. Thus, the father contributed to the support of the child “during a period of one year before the filing of a petition for adoption” and his consent to the adoption was required.
This Court has long required strict compliance with the adoption statute because of the harshness of permanently terminating parental rights. Adoption of Biery (1974), 164 Mont. 353, 522 P.2d 1377; In the Matter of the Adoption of Smigaj (1977), 171 Mont. 537, 560 P.2d 141; In the Matter of Challeen (1977), 172 Mont. 362, 563 P.2d 1120; Matter of the Adoption of S.L.R. (Mont. 1982), [196 Mont.411,] 640 P.2d 886, 39 St.Rep. 156.
The decision in this case today and in the companion case *512of Adoption of R.A.S. (1984), [208 Mont. 438,] 679 P.2d 220, 41 St.Rep. 451, indicate that only lip service will be given to this rule in the future in order to achieve result-oriented decisions.
I would reverse the District Court.
MR. JUSTICES WEBER and SHEA join in the foregoing dissent of Mr. Chief Justice Haswell.